Citation Nr: 1015744	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-23 798	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for chronic osteomyelitis, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1971 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that confirmed 
and continued the 20 percent evaluation in effect for chronic 
osteomyelitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further development is required prior to adjudication of the 
Veteran's claim.

In July 2007, the Veteran submitted a release form for the VA 
to request his treatment records at the Naval Medical Center 
(NMC) in Portsmouth, Virginia, for treatment dating since 
2006.  Although the claims file does contain some records 
from the NMC that were submitted by the Veteran, VA has not 
requested the records authorized by the Veteran.  Thus, the 
records from NMC in the claims file may be incomplete.  On 
remand, the Veteran should be asked to properly complete any 
necessary release form for NMC, and such records should be 
requested from that facility.

The most recent VA treatment records contained in the claims 
file are dated in March 2007.  Ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for 
osteomyelitis since July 2006, including 
the treatment providers at the Naval 
Medical Center in Portsmouth, Virginia.  
After securing any necessary release, the 
RO/AMC should obtain any records which are 
not duplicates of those already contained 
in the claims file.  

2.  Obtain any relevant treatment records 
from the VA Medical Center in Hampton, 
Virginia, dating since March 2007.

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the claim for entitlement to an 
increased rating for chronic osteomyelitis 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


